UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13059 (Exact name of Registrant as specified in its charter) Delaware 33-0055414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of principal executive) (Zip Code) Registrant’s telephone number, including area code (714)549-0421 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of July 19, 2012 Common Stock, $0.01 par value 24,200,145 Shares Exhibit Index on Page 32 CERADYNE, INC. INDEX PAGENO. PARTI. FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 3 Consolidated Statements of Income – Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income – Six Months Ended June 30, 2012 and 2011 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7-17 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-29 Item3. Quantitative and Qualitative Disclosures About Market Risk 30-31 Item4. Controls and Procedures 31 PARTII. OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Defaults Upon Senior Securities 32 Item4. Mine Safety Disclosures 32 Item5. Other Information 32 Item6. Exhibits 32 SIGNATURE 33 2 CERADYNE, INC. FORM 10-Q FOR THE QUARTER ENDED June 30, 2012 PART I.FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of $2,789 and $1,547 at June 30, 2012 and December 31, 2011, respectively Other receivables Inventories Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Short-term debt TOTAL CURRENT LIABILITIES EMPLOYEE BENEFITS OTHER LONG TERM LIABILITIES DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 24,179,414 and 24,175,051 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying condensed notes to Consolidated Financial Statements 3 CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Research and development Restructuring - plant closure and severance - - - Acquisition related charges INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Miscellaneous ) INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ BASIC INCOME PER SHARE $ DILUTED INCOME PER SHARE $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED See accompanying condensed notes to Consolidated Financial Statements 4 CERADYNE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) NET INCOME $ FOREIGN CURRENCY TRANSLATION ) ) UNREALIZED GAIN (LOSS) ON INVESTMENTS ) ) 5 COMPREHENSIVE INCOME (LOSS) $ ) $ $ $ See accompanying condensed notes to Consolidated Financial Statements 5 CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium Non cash interest expense on convertible debt Deferred income taxes ) Stock compensation (Gain) loss on marketable securities ) (Gain) loss on equipment disposal ) Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables Inventories ) ) Production tooling, net ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Income taxes payable Other long term liability Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions - ) Cash paid for other investments ) - Proceeds from sale of equipment 42 NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options Excess tax benefit due to exercise of stock options Common stock cash dividends paid ) - Shares repurchased ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying condensed notes to Consolidated Financial Statements 6 CERADYNE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, refer to the Consolidated Financial Statements and Notes to Financial Statements included in Ceradyne’s annual report on Form 10-K for the year ended December 31, 2011. 2. Share-Based Compensation Share-based compensation expense for the three and six months ended June 30, 2012 was $1.0 million and $2.3 million, respectively, which was related to restricted stock units only as the Company did not have any share-based compensation expense for stock options. This compared to $1.1 million and $2.0 million for the three and six months ended June 30, 2011, respectively. Share-based compensation expense is based on the value of the portion of share-based payment awards that is ultimately expected to vest. Forfeitures are estimated at the time of grant in order to estimate the amount of share-based awards that will ultimately vest. The forfeiture rate is based on historical rates. Share-based compensation expense recognized in the Company’s Consolidated Statements of Income for the three and six month periods ended June 30, 2012 includes compensation expense for share-based payment awards based on the estimated grant-date fair value. Since share-based compensation expense recognized in the Consolidated Statements of Income for the three and six month periods ended June 30, 2012 is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. The Company maintains the 1994 Stock Incentive Plan and 2003 Stock Incentive Plan. The Company was authorized to grant options for up to 2,362,500 shares under its 1994 Stock Incentive Plan. The Company has granted options for 2,691,225 shares and has had cancellations of 397,811 shares through June 30, 2012. There are no remaining stock options available to grant under this plan. The options granted under this plan generally became exercisable over a five-year period for incentive stock options and six months for nonqualified stock options and have a maximum term of ten years. The 2003 Stock Incentive Plan was amended in 2005 to allow the issuance of Restricted Stock Units (the “Units”) to eligible employees and non-employee directors. The Units are payable in shares of the Company’s common stock upon vesting. For directors, the Units typically vest annually over three years following the date of their issuance. For officers and employees, Units typically vest annually over five years following the date of their issuance. The Company may grant options and Units for up to 1,875,000 shares under the 2003 Stock Incentive Plan. The Company has granted options for 475,125 shares and Units for 1,003,869 shares under this plan through June 30, 2012. There have been cancellations of 135,393 shares associated with this plan through June 30, 2012. The options under this plan have a life of ten years. During the three and six months ended June 30, 2012 and 2011, the Company issued Units to certain directors, officers and employees with weighted average grant date fair values and Units issued as indicated in the table below. The Company records compensation expense for the amount of the grant date fair value on a straight line basis over the vesting period. Share-based compensation expense reduced the Company’s results of operations as follows (dollars in thousands): Three Months Ended June 30, Six Months Ended June 30, Share-based compensation expense recognized: General and administrative, options $
